Citation Nr: 0026071	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-16 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability evaluation for 
lumbosacral strain with lumbar laminectomy, currently 
evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which increased the disability 
evaluation for lumbosacral strain with lumbar laminectomy 
from 20 to 40 percent, effective from October 1997, the date 
of receipt of the veteran's claim for an increased rating.  
He appealed the disability evaluation.  During the appeal, 
the veteran relocated to New York and this case is currently 
certified to the Board from the RO in Buffalo.  

In August 2000, the veteran testified at a personal hearing, 
which was held at the RO in Buffalo, New York, and at the 
Board in Washington, D.C., by way of a video teleconference, 
before the undersigned Member of the Board.  


REMAND

The veteran is service-connected for lumbosacral sprain with 
lumbar laminectomy.  He initially had surgery in late 1995 
consisting of L4-S1 decompression and fusion, which 
subsequently was found unsuccessful.  In late 1997, he 
underwent a second surgery with multiple approaches, 
posterior, anterior and lateral.  The disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295-5293.  

The VA examined the veteran in January 1998, which was within 
three months of his back surgery, during which he was wearing 
a molded lumbar corset.  As a result, range of motion of his 
lumbar spine could not be ascertained.  

In May 1999, the veteran underwent another VA examination to 
ascertain the nature and extent of his service-connected 
lumbar spine disability.  Unfortunately, the examination 
report does not indicate whether ranges of motion studies 
were performed, to include evidence of pain on motion.  

In order to appropriately evaluate the veteran's lumbar spine 
disability, medical evaluation must include findings 
pertaining to pain on motion and muscle spasm, under 
Diagnostic Code 5295, as well as addressing neurologic 
findings under Diagnostic Code 9253.  In addition, the extent 
of additional functional loss due to pain during flare-ups 
and with repeated use must be taken into consideration.  See 
38 C.F.R. §§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Under the circumstances, the Board finds that the RO should 
schedule the veteran to undergo further VA examination to 
ascertain the full nature and extent of impairment 
attributable to his service-connected lumbosacral sprain with 
lumbar laminectomy.  In this regard, the examiner should 
render specific findings as to neuralgia, limitations of 
motion, the impact of the disability on employment, and the 
presence of any lumbar scars.  The Board realizes that the 
veteran is not currently employed and is receiving Social 
Security benefits due to age; however, the impact of the 
veteran's lumbosacral sprain impact on his ability to perform 
every day chores should be addressed.  

The record shows that, in addition to denying a disability 
evaluation in excess of 40 percent for lumbosacral sprain, 
the July 1999 rating decision also denied service connection 
for a right hip condition, claimed as secondary to his 
service-connected lumbosacral sprain with lumbar laminectomy, 
and entitlement to individual unemployability.  The veteran 
was notified of the decision in a VA letter dated July 22, 
1999.  He was provided a supplemental statement of the case, 
along with a cover letter informing of his appellate rights, 
addressing only the denial of the increased rating for his 
low back.  

Through a written statement from the veteran's 
representative, received on July 18, 2000, the veteran 
expressed his disagreement with the denial of the other 
issues addressed in the RO's July 1999 decision; however, no 
statement of the case addressing those issues was thereafter 
prepared.  In situations such as this, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board should remand the matter to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file copies of all of the veterans 
VA treatment records subsequent to May 
1999 and private treatment records 
subsequent to September 1998.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo VA orthopedic and 
neurologic examinations to determine the 
full nature and extent of his service-
connected lumbosacral sprain with lumbar 
laminectomy.  It is imperative that the 
veteran's entire claims file, to include 
a complete copy of this REMAND, be made 
available to, and be reviewed by, the 
physician(s) designated to examine the 
veteran.  All necessary tests and studies 
to include range of motion studies, the 
latter expressed in degrees, with normal 
ranges provided for comparison purposes 
should be accomplished.  

The orthopedic examiner is to report all 
clinical findings in detail.  In this 
regard, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected lumbosacral sprain with 
lumbar laminectomy.  In addition, the 
physician should indicate as to whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
is further requested to render opinions 
as to the effect the veteran's disability 
has on his day-to-day functional 
abilities.  All examination findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a typewritten report.  

The neurologic examiner is to ascertain 
the severity and extent of the veteran's 
lumbosacral sprain with lumbar 
laminectomy and offer opinions as to the 
effect his service-connected disability 
has on the veteran's functional 
abilities.  The examiner is to report all 
clinical findings in detail.  All 
examinations findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.  

3.  The RO should review the claims for 
service connection for a right hip 
condition, claimed as secondary to 
lumbosacral sprain with lumbar 
laminectomy, and for individual 
unemployability, to determine whether 
additional development, to include 
medical examination, is warranted.  If no 
preliminary action is required, or when 
it is completed, the RO should prepare a 
statement of the case in accordance with 
38 C.F.R. § 19.29 (1999), unless the 
matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of the notice of disagreement.  
See 38 C.F.R. § 19.26 (1999).  If, and 
only if, a timely substantive appeal is 
received should the matter thereafter be 
returned to the Board for appellate 
review.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (1999).  

4.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

5.  After completion of the above 
development, and undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for an increased 
disability evaluation for his service-
connected lumbosacral sprain with lumbar 
laminectomy, to include consideration of 
entitlement to an extra scheduler rating, 
on the basis of all pertinent evidence of 
record and all pertinent legal authority, 
as well as the extent to which the 
veteran experiences additional functional 
loss due to pain and other factors during 
flare-ups and with repeated use.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case as to 
the increased rating issue and afforded 
the appropriate opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

